  Case 21-03487          Doc 18       Filed 05/04/21         Entered 05/04/21 11:59:13             Desc Main
                            UNITED STATES BANKRUPTCY
                                 Document    Page 1 of 2COURT
                      NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: SHAWNA F SPRAGGINS                                   )           Case No. 21 B 03487
    HENRY WASHINGTON JR                                  )
                                                         )           Chapter 13
     Debtor(s)                                           )
                                                         )           Judge: JACQUELINE P COX




                         NOTICE OF MOTION & CERTIFICATE OF SERVICE



SHAWNA F SPRAGGINS                                                     DAVID M SIEGEL
HENRY WASHINGTON JR                                                    via Clerk's ECF noticing procedures
3705 S WELLS ST #173
CHICAGO, IL 60609


Please take notice that on June 07, 2021 at 10:30 am., I will appear before the Honorable Judge
JACQUELINE P COX or any judge sitting in the judge's place and present the motion set forth
below.

This motion will be presented and heard electronically using Zoom for Government. No
personal appearance in court is necessary or permitted. To appear and be heard on the motion,
you must do the following:

    To appear by video, (1) use this link: https://www.zoomgov.com (2) Enter the meeting
    ID 1612732896. (3) Enter the passcode 778135.
    To appear by telephone, (1) call Zoom for Government at 1-669-254-5252 or
    1-646-828-7666. (2) Enter the meeting ID 1612732896. (3) Enter passcode 778135.
    When prompted identify yourself by stating your full name.
    To reach Judge Cox’s web page go to www.ilnb.uscourts.gov and click on the tab for
    Judges.

If you object to this motion and want it called on the presentment date above, you must file a
Notice of Objection no later than two (2) business days before that date. If a Notice of Objection
is timely filed, the motion will be called on the presentment date. If no Notice of Objection is
timely filed, the court may grant the motion in advance without a hearing.

I certify under penalty of perjury that this office caused a copy of this notice to be delivered to
the persons named above by U.S. mail or by the methods indicated on May 04, 2021.


                                                                               /s/ M.O. Marshall
                                                                               M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
  Case 21-03487          Doc 18      Filed 05/04/21        Entered 05/04/21 11:59:13            Desc Main
                           UNITED STATES BANKRUPTCY
                                Document    Page 2 of 2COURT
                     NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION


RE: SHAWNA F SPRAGGINS                                 )           Case No. 21 B 03487
    HENRY WASHINGTON JR                                )
                                                       )           Chapter 13
     Debtor(s)                                         )
                                                       )           Judge: JACQUELINE P COX




                        MOTION TO DISMISS FOR UNREASONABLE DELAY



Now comes M.O. Marshall, Trustee, and requests that this case be dismissed pursuant to 11
U.S.C. §1307(c)(1), and in support thereof respectfully states the following:

    1. On March 18, 2021 the debtor(s) filed a petition and plan under Chapter 13 of Title

        11 U.S.C.

    2. A plan has not been confirmed in this case.

    3. The debtor(s) has caused unreasonable delay that is prejudicial to creditors by failing to:

        Amend plan - #2.3 - check last box and add tax language per 2/1/21; #8.1 - remove
        adequate protection payments; should state no student loans are to be paid; amend I - Mr.
        new job - Titan Security - $18.15 hrs - unemployment no longer and amend J - #17c and
        #17d - remove all cable apps - amount is already listed in J6c.


WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this
Court deems just and proper.



                                                                                /s/ M.O. Marshall
                                                                                M.O. Marshall, Trustee
Chapter 13 Trustee
55 East Monroe, Suite 3850
Chicago, IL 60603
(312) 294-5900
